Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of the Application
Claims 1-20 are allowable.
Reasons for Allowance
Claims 1-20 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Hamre et al. (US. Pub. 2011/0063604)
Claims 1 and 20 are allowed (e.g. for the same reason for allowance as indicated in the parent applications 16/281,969 and 15/799,590), because the prior art of record, taken alone or in combination, fails to disclose or render obvious of an image sensor apparatus and method made including “…an array of switchable grating elements; a plurality of detector elements; and a plurality of cores optically coupled to said array of switchable grating elements, each core comprising a high index region adjacent a low index region for waveguiding light reflected by said object onto said array towards a unique detector element, wherein said imaging sensor is configured to perform a sequence of switching steps, wherein in each step at least one grating element is switched into a diffracting state to direct light reflected from said object towards at least one of said detector elements via at least one of said cores with all other grating elements remain in their non-diffractinq states”, in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination 
Claims 2-19 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/




/KAVEH C KIANNI/Primary Examiner, Art Unit 2883